NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50162

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00155-JFW

 v.
                                                MEMORANDUM*
JESSE EDGARDO HERRERA, a.k.a.
Harald Herrera, a.k.a. Harold Herrera, a.k.a.
Herald Herrera, a.k.a. Jesse B. Herrera,
a.k.a. Jesse Edgar Herrera, a.k.a. Jessie
Herrera,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jesse Edgardo Herrera appeals pro se from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Herrera’s plea agreement provided that, if he received the benefit of then-

pending Amendment 782 at sentencing, he waived any right to file a later motion

for a sentence reduction under that amendment. Contrary to Herrera’s contention,

the record reflects that the sentencing court granted him the benefit of Amendment

782 by way of a two-level downward variance. Accordingly, the district court

correctly concluded that Herrera had waived the right to pursue a further reduction.

      AFFIRMED.




                                         2                                   16-50162